Citation Nr: 0803827
Decision Date: 02/01/08	Archive Date: 03/27/08

Citation Nr: 0803827	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-19 136	)	DATE FEB 01 2008
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of an 
acromioclavicular separation of the left shoulder, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This case initially came before the Board of Veteran's 
Appeals (hereinafter Board) on appeal from a June 2005 rating 
decision by the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs.  

In November 2007, Board issued a decision denying an 
increased rating for residuals of an acromioclavicular 
separation of the left shoulder.  As explained below, vacatur 
of that decision is warranted.  Entitlement to an increased 
rating for the left shoulder disorder on the merits will be 
addressed in a separate decision.  


FINDINGS OF FACT

1.  In June 2007, VA received pertinent medical records from 
the veteran that were not associated with his claims folder 
at the time the Board rendered the November 16, 2007 
decision.  

2.  Consideration of the issue of increased rating for 
residuals of an acromioclavicular separation of the left 
shoulder by the Board in its November 2007 decision was 
premature.  

CONCLUSION OF LAW

The November 16, 2007 Board decision, denying an increased 
rating for residuals of an acromioclavicular separation of 
the left shoulder, is hereby vacated based upon a denial of 
due process.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.904 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At his June 7, 2007 hearing before the Board, the veteran 
requested that the record remain open for 30 days so that he 
might obtain additional medical evidence.  No additional 
evidence was associated with the claims folder and, by means 
of a decision dated November 6, 2007, the undersigned 
Veterans Law Judge denied the claim for a rating in excess of 
20 percent for residuals of acromioclavicular separation of 
the left shoulder.  

On November 16, 2007, the veteran's representative filed a 
motion for reconsideration of the Board's November 2007 
decision.  Attached to the motion was a copy of a statement 
in support of claim (VA Form 21-4138), dated June 29, 2007, 
from the veteran's representative with an attached private 
examination report.  A date stamp on the transmission 
indicates that it was received at the Board on July 5, 2007.  
Unfortunately, although it was already in VA's possession 
prior to the issuance of the Board's decision, that evidence 
was not considered by the Board.  

The VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his/her representative, or on the Board's own 
motion.  38 C.F.R. § 20.904(a) (2007).  

As outlined above, the Board's November 2007 decision was not 
based on consideration of all the available evidence.  In 
essence, consideration of the issue on appeal by the Board in 
the November 2007 decision was premature.  In order to assure 
due process, the Board has decided to vacate the November 
2007 decision and the issue set forth above will be 
considered de novo in a separately-issued decision.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904 (2007).  



ORDER

The November 6, 2007 Board decision, denying a rating in 
excess of 20 percent for residuals of acromioclavicular 
separation of the left shoulder, is vacated.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0734975	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  06-19 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of an 
acromioclavicular separation of the left shoulder, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by a regional office 
(RO) of the Department of Veterans Affairs (VA).

A hearing was held before the undersigned Veterans Law Judge 
in June 2007, and a transcript of this hearing has been 
included in the claims folder.  In the course of the hearing, 
the veteran's representative indicated that the veteran might 
be able to produce additional medical evidence to support his 
claim.  The presiding judge offered to leave the file open 
for 30 days to assist the veteran by affording him time to 
provide the evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.103(a)(c)(2).  However, no evidence has been subsequently 
produced.


FINDING OF FACT

Residuals of an acromioclavicular separation of the left 
shoulder are manifested by pain, instability, stiffness, and 
abduction limited to shoulder level.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for residuals of an acromioclavicular 
separation of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate I, 4.71a, 
Diagnostic Code (DC) 5203 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In April 2005, the RO sent the veteran a letter informing him 
of the types of information needed to substantiate his claim 
and its duty to assist him in obtaining evidence to 
substantiate the claim.  The April 2005 letter informed the 
veteran that VA was responsible for obtaining records in the 
custody of a Federal department or agency, including VA, the 
service department, and the Social Security Administration, 
and that it was his responsibility to assure VA receipt of 
records not in the custody of a Federal agency.  The letter 
informed him that he needed to submit evidence to 
substantiate the claim that his left shoulder condition had 
increased in severity.  He was alerted that a statement from 
his private physician was not dated.  In May 2005 and March 
2006, VA afforded the veteran examinations in order to assess 
his condition.  A March 2006 letter informed him of how 
disability ratings and effective dates are assigned, in 
compliance with Dingess v. Nicholson.  Dingess, Supra.    

The Board finds that the content of the preadjudication April 
2005 letter and the May 2005 and March 2006 examinations 
essentially complied with the requirements of 38 U.S.C.A. 
§ 5103(a), 5103A, and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.   

Additionally, the Veterans Law Judge presiding over the Board 
hearing regarding this claim afforded the veteran 30 days 
from the date of the hearing during which the veteran could 
submit new evidence in support of his claim.  The file 
remained open for 30 days.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.103(a)(c)(2).  However, no evidence was submitted.  The 
judge described the rating criteria and fully informed the 
veteran of the type of evidence or testimony that was needed 
to establish a higher evaluation.  Such action complies with 
38 C.F.R. § 3.103.
  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Thus, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Factual Background

In March 2005, the veteran filed an increased rating claim 
for his service-connected acromioclavicular separation of the 
left shoulder.  

In various statements to the RO and on his substantive 
appeal, the veteran asserted the following: He had lost 
considerable amount of movement, flexibility, and strength, 
and suffered from continuous pain in his shoulder.  As a 
result, he was unable to perform many tasks, including on the 
job.  He could not sleep on his left side, and he could not 
do anything "over his head."  The veteran also stated in 
his substantive appeal that he thought the VA examiner had 
not taken into account the pain that the veteran experienced, 
nor the reduced flexibility in his shoulder.

In his testimony before the Board, the veteran reiterated 
that he suffered from increased pain in his shoulder.  He 
stated that he had been losing strength to where he currently 
could not raise his arm over his head, and he could not pick 
anything up to the side.  He said that he had lost the job he 
held about 4 years ago.  He said that his pain was worse 
during certain weather conditions.  He stated that he had 
been told that he had arthritis in his shoulder, and that he 
was affected by the weather.  He also reiterated his 
dissatisfaction with the VA examination.

The veteran's private physician submitted a letter dated 
March 2005.  The physician noted the veteran's subjective 
complaints of stiffness, instability, and pain, particularly 
as the veteran moved his upper arm.  The physician observed 
that, upon such movement, the clavicle did ride away from the 
joint.  The veteran exhibited pain about the 
acromioclavicular joint with active or passive adduction.  
Marked pain was also felt with impingement testing, a 
negative drop arm test, and negative apprehension test.  
Abduction was found limited to 90 degrees.  External rotation 
was about 30 degrees.  Forward flexion, combined extension, 
adduction, and internal rotation exhibited very mild 
limitation.  The assessment was a Grade III sprain and left 
shoulder impingement.      

The neck and more distal exam of the left upper extremity 
were found within normal range.  X-Rays of the left shoulder 
revealed subluxation of the lateral clavicle at the level of 
the acromioclavicular joint, and arthropathic changes.  
Subacromial space was found adequate.  There was no finding 
of calcific tendonitis.  The glenohumeral was concentrically 
reduced, and there were no arthritic changes about the 
glenohumeral joint.  The veteran's physician concluded that 
the veteran had a moderate disability, and might need depo-
medrol or marcaine injections.

The veteran was examined by VA in May 2005.  The examiner 
reviewed the claims file.  He noted that the veteran suffered 
significant pain when trying to move his arm above his head, 
was stiff in the morning, was too weak to lift anything with 
his arm, and could not sleep on it.  The veteran felt that it 
gave way.

The arm could not go above 90 degrees.  Upon repetitive 
movements, pain was the worst symptom, but there was also 
weakness, limitation, and lack of endurance.  The examiner 
noted that the veteran could pretty much do what he wanted as 
long as he was not lifting his left arm, and was working in 
front of himself.  The shoulder was not dislocated, was not 
hot, or red, and did not lock.  It had no constitutional 
arthritis.  The joint was not particularly tender.  

The examiner found forward elevation of the left arm to 125 
degrees, abduction to 110 degrees, beyond which there was 
pain.  Internal rotation was 90 degrees, and external 
rotation was limited to 20 degrees with symptoms.  The 
examiner concluded that there was separation of the 
acromioclavicular joint on the left.  He noted that the 
veteran was right-handed.

Upon examination in March 2006, the veteran reiterated 
symptoms of increased pain, inability to raise his arm higher 
than his head, and to sleep on his left side.  The veteran 
could not take the larger part of prescription pain 
medication, without getting stomach pain.  He had to take 
different duties at work due to his shoulder.  He now had a 
supervisory job, which was a downgrade.  

The examiner confirmed acromioclavicular separation, with 
slight swelling of the joint.  He also confirmed that the 
veteran was right-handed.  The examiner found that the 
veteran had hyperextension to 50 degrees, but had a hard time 
getting there with repetitions.  It was almost as if the 
veteran had a frozen shoulder with hyperextension beyond 50 
degrees.  He had a little bit of difficulty flexing behind 
the back.  Reflexes were all 2+.  Hand grip on the left was 
weaker than on the right.  There was no discomfort with 
adduction, but some discomfort with abduction.  Repetitive 
motion caused pain in the shoulder.      

III.  Applicable Laws and Regulations

VA shall adopt and apply a schedule of ratings of reductions 
in earning capacity from specific injuries or combination of 
injuries.  The ratings shall be based, as far as practicable, 
upon the average impairments of earning capacity resulting 
from such injuries in civil occupations.  38 U.S.C.A. § 1155.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  Evaluations are based upon lack of 
usefulness of these parts or systems, especially in self-
support.  Id.    

A disabled veteran's symptomatology is compared against the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 C.F.R. § 4.1 (2007).  Where an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2007).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2007).

DC 5200 rates ankylosis of the scapulohumeral articulation.  
Under DC 5201, where the limitation of motion of the minor 
arm is midway between side and shoulder level, the disability 
rating is 20 percent.  Where the limitation of motion of the 
minor arm is to 25 degrees from the side, the disability 
rating is 30 percent.  DC 5202 applies where there is loss of 
head of the humerus (flail shoulder), nonunion, fibrous 
union, recurrent dislocation, or malunion.  Under 5203, which 
rates impairment of the clavicle or scapula, the maximum 
rating is 20 percent.  38 C.F.R. § 4.71a, DCs 5200, 5201, 
5202, 5203 (2007).

IV.  Analysis

The veteran is appealing a rating decision, which continued a 
20 percent disability rating for his service-connected 
acromioclavicular separation of the left shoulder.  By 
analogy, the veteran's acromioclavicular separation of the 
left shoulder is closely related to impairment of the 
clavicle, rated under DC 5203.  38 C.F.R. § 4.20 (2007).  

The Board notes that the veteran is receiving the maximum 
rating available under DC 5203, and will consider whether 
other DCs potentially applicable to the veteran's claim may 
afford him higher disability benefits.  

The assigned 20 percent evaluation would also be consistent 
with limitation of the arm to either shoulder level or midway 
between the side and shoulder level.  In order to warrant a 
higher evaluation, there must be the functional equivalent of 
limitation at 25 degrees from the side.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Our review reflects that the veteran 
does have functional impairment to include pain, pain on 
motion, weakness, and difficulty with repetitive motion.  
However, neither the objective nor subjective evidence 
suggests that motion is functionally limited to 25 degrees 
from the side.  The March 2005 private examiner established 
abduction to 90 degrees.  In May 2005, forward elevation was 
125 degrees and abduction was 110 degrees.  In March 2006, 
even hyperextension was performed to 50 degrees.  All this 
evidence establishes that he retains functional movement 
better than 25 degrees from the side.  The Board notes that 
the veteran has reported that he cannot do things over his 
head.  We accept that statement as credible.  He has also 
testified that he is otherwise limited.  This testimony is 
also credible.  However, even the credible testimony 
establishes that he is not functionally limited to 25 degrees 
from the side.    

The Board notes the veteran's objection that the VA examiner 
had not accounted for pain in assessing the veteran's 
condition.  However, the examination reports document 
observation of pain and discomfort upon repetitive motion.  
In May 2005, the examiner noted: "He lacks repetitive motion 
as the shoulder gets more sore as he does it. DeLuca wise, 
pain is the worst symptoms of all, but he has weakness, 
limitation, and endurance too."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In March 2006, the examiner noted: "His 
endurance, of course, after repetitive motion does not really 
complain of weakness but more dominant would be the pain in 
the shoulder.  It is almost like he has a frozen shoulder 
when he goes beyond 50 degrees of hyperextension.  No 
discomfort in the shoulder joint with abduction.  Pain is the 
main problem that he gets...  Weakness in that extremity also, 
not necessarily fatigued, but after repetitive motion, 
fatigue mainly due to pain."  Therefore, the Board finds 
that the examinations presented an accurate picture of the 
veteran's disability.   

DC 5200 applies to ankylosed shoulder joints.  There is no 
evidence of ankylosis in the record, however.  Neither the VA 
examiners nor the veteran's own private physician found 
ankylosis of the acromioclavicular joint.  The veteran 
himself does not allege that, as he testified that he can 
move his arm and extend it ahead.  Thus, compensation under 
DC 5200 is not available.

Finally, DC 5202, which rates impairment of the humerus, is 
unavailable at the higher ratings either.  To obtain a rating 
in excess of 20 percent for the minor joint under DC 5202, 
there must be evidence of fibrous union, nonunion, or flail 
shoulder.  There is no evidence of any of those conditions in 
the record.

The Board considered whether an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).  However, the veteran's 
present rating takes into account limitation of motion in his 
left arm, thus inherently accounts for pain, as pain is the 
factor limiting motion where no ankylosis is diagnosed.  
Furthermore, whereas the Board recognizes the veteran's 
statement about having lost his job, it appears from the 
evidence that he had to modify his job, essentially to be 
demoted at work.  To the extent that his disability has not 
completely prevented his ability to work, the current rating 
adequately compensates for loss of earnings.  38 U.S.C.A. 
§ 1155.  Finally, there is no hospitalization.  38 C.F.R. 
§ 3.321(b).

Therefore, the Board finds that the veteran's 
acromioclavicular joint separation of the left shoulder, 
manifested by abduction limited to shoulder level, pain and 
instability, is adequately rated at 20 percent.  A higher 
rating is not supported by the evidence.  


ORDER

An increased rating for residuals of an acromioclavicular 
separation of the left shoulder is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


